FRItz, J.
(dissenting). The carload of peony buds in question was promptly transported from Appleton, Wisconsin, until it arrived in the Western Avenue yard at Chicago at 2 :1S p. m. on June 17, 1931. That yard is but two miles from the Fulton Market & Cold Storage Company’s plant, which was the destination and place of delivery that was specified in the bill of lading. The car was not delivered at that destination until fifteen hours after it arrived at Western Avenue. That it could have been hauled those last two miles and delivered at its destination in thirty minutes after its arrival at Western Avenue at 2 :15 p. m. is demonstrated by the fact that on June'20, 1931, two cars were so delivered within thirty minutes after their arrival at Western Avenue at 2:30 p. m.
Under the circumstances, in the final analysis, the ultimate issue is whether the carrier negligently delayed the delivery of that car after it arrived at Western Avenue. The jury found that the carrier was negligent in delivering *235the car, and as the trial court ordered judgment for plaintiff on the verdict, there is, on this appeal, but the narrow question of whether there is any credible evidence which under any reasonable view will admit of such inferences as will sustain the jury’s finding. If so, neither the trial court nor this court should change that finding, or order judgment notwithstanding the verdict. Trautmann v. Charles Schefft & Sons Co. 201 Wis. 113, 228 N. W. 741. Likewise, it is established that it is the duty of a common carrier to exercise the degree of care in moving freight which is suitable to the nature of the shipment, and to forward and deliver it with reasonable promptness and dispatch to the extent of its ability. The very nature and character of a shipment, if perishable, requires a higher degree of attention, care, and diligence than is required in transporting non-perishable freight. Wooster v. Chicago & N. W. R. Co. 167 Wis. 6, 10, 166 N. W. 431. Those rules are certainly applicable to the shipment of highly perishable peony buds. With those rules in mind, I cannot agree with the conclusion that the credible evidence in this case will not reasonably admit of inferences which amply sustain the- jury’s finding that the carrier was negligent. That that evidence is also susceptible to other inferences or is conflicting or contradicted, does not, in law, justify the substitution by the court of its finding for the jury’s verdict. Neither should that be done because there is in the record the evidence, which is discussed at length in the majority opinion, and which, standing alone, would of course warrant a jury in finding that the carrier was not negligent. But in that discussion there is overlooked the evidence that other shipments were delivered during the same period of the day at the same destination within thirty minutes after they arrived at Western Avenue. That evidence had a material bearing on the question as to the time usually required for such delivery. True, the defendant contends that the two cars, which were delivered *236on June 20, 1931, within only thirty minutes, were handled so promptly because special orders had been given for such delivery. As I read the record, there is no competent evidence to establish that any direct order to that effect had been given to the carrier in relation to those two cars..
The only thing in the record on which the defendant attempts to base its contention that it had received such special orders in relation to those cars is the notation “Special order” on an exhibit, which one of the defendant’s witnesses, IT. J. Cameron, testified was compiled from certain records, which were made under his supervision as an employee of the carrier in relation to eleven cars (including the car of peonies in suit), which were delivered at Fulton Market & Cold Storage Company’s plant in June, 1931. In a column on that exhibit entitled “Special or Regular Handling,” there is the notation “Regular” as to all cars excepting that as to those two cars which were delivered on June 20, 1931, the notation is “Special order.” No witness testified as to whether or why any such notation was made on the carrier’s original records, which were not produced. There was no proof that any order expressly to that effect had been given by or on behalf of either the shipper or the Fulton Market & Cold Storage Company; and there was no explanation excepting that Cameron in answer to the question, “This shows, in fact, the way they were handled,” testified (presumably in relation to all cars listed), “Yes, sir, in the usual way in the operation of our railroad system in our business.” -As compared to that absence of proof as to any basis for that notation, “Special order,” on that exhibit, there is the uncontradicted testimony of one of plaintiffs’ witnesses, Joseph Loubsky, who, as an employee of the Fulton Market & Cold Storage Company, had charge of the inbound and outbound shipping at its plant, that the inbound cars “never get any special handling, never .had a special handling at. all; they get thp ordinary *237handling, so that there would be no possibility of the car being specially hauled over cars coming down in regular trains. The occasion of my telephoning would be so that there would not be any liability of- having the car delayed. I telephoned to prevent delay; they could not expect any special handling service or special engine.”
That testimony certainly challenged the basis and the significance of the notation “Special order” on that exhibit. Until there was some proof that there was some basis or warrant for that notation, the exhibit might well have been excluded when plaintiffs objected to its admission. However, if that unexplained notation was properly in evidence, in view of Loubsky’s testimony, it was not conclusive, and it was still for the jury to determine whether special orders had, in fact, been given; and whether because of such orders the two cars delivered on June 20, 1931, had been given special and unusual handling so that the actual delivery thereof, within thirty minutes after arriving at Western Avenue at 2:15 p. m., afforded no basis for finding negligence in delaying the delivery of the car in suit.
Furthermore, and particularly so in the absence of any proof as to the nature or form of any orders as to shipments, which were to be given special or more expeditious handling by the carrier, the following facts, established without dispute^ well warranted the inference that the carrier had such ample knowledge and notice as to the highly perishable nature and the necessity for delivery of the shipment in suit immediately upon its arrival at Western Avenue at 2:15 p. m. that it should have likewise considered and noted that shipment as requiring special handling. Thus the evidence establishes beyond dispute that plaintiffs, who had theretofore been using motor trucks for such shipments, were solicited and induced by defendant to send the shipment in suit by. rail. Before doing so they discussed with defendant’s representative at Appleton the necessity of prop*238erly icing the refrigerator car in which the shipment was to be made. He assured them as to the sufficiency of the icing, which would be attended to by the carrier, and that the car would be delivered at its destination at 8 a. m. on June 17, 1931. That representative knew of the perishable nature of the peonies on the day of shipment, June 16, 1931, when the temperature was 78° maximum, Fahr.; and he billed the shipment on a specially colored bill of lading, which was headed “Perishable,” and which accompanied the car. He also, without even any suggestion from plaintiffs, at 8 :55 a. m. on June 17, 1931, traced the movement of the car by telegraphing to the defendant’s general freight agent at Chicago to “Wire quick exact time delivered to consignee;” and at 3:10 p. m. he received a reply from that agent that the car “Should arrive Fulton market 4 o’clock p. m.” The temperature at Chicago on June 17, 1931, was '90° maximum, Fahr. Manifestly, in view of defendant’s knowledge of all of those facts, the defendant had ample notice that the car in suit required “special handling,” in point of time, within any meaning that can reasonably be ascribed to that term, or the term “Special order,” as noted on the exhibit on which the two cars delivered on June 20, 1931, were listed. Nevertheless, instead of’delivering that car within half an hour after it arrived at Western Avenue at 2:15 p. m. or even delivering it by 4 p. m. as its general agent had wired at 3:10 p. m. should be done, the carrier delayed doing anything until either 3 or 4 p. m.' in relation to that car, after its arrival at Western Avenue at 2:15 p. m. Then it merely informed Loubsky by telephone that the car had arrived. Loubsky testified that it was then too late to get any quick action on the car. So he replied that it was to be “set in preference” with “any other loads that may arrive.” Such directions,' at that late hour, were usually complied with by delivering the cars during the follow*239ing night; and that practice was followed by delivering the car in question before 6 a. m. on June 18, 1931. Although that evidence as to the directions given by Loubsky, and as to the practice which followed, afforded basis for finding that the delay was not due to negligence of the carrier, it does not conclusively refute other inferences, of which the evidence admits, that afford sufficient basis for finding that the carrier was negligent in failing to deliver the shipment by at least 4 p. m. on June 17, 1931. Consequently, the jury’s finding that the defendant was negligent should not be disregarded or changed to the contrary by the court.
I am authorized to add that Mr. Justice Wickhem and' Mr. Justice Nelson join herein.